JUDGMENT
This cause coming on to be heard and it appearing to the *323court that the matters in controversy have been amicably settled between the parties, plaintiff and defendant.
It is therefore ordered, considered and adjudged, by and with the consent of the parties, plaintiff and defendant, that the Ulufale family, under the control of the name “ULUFALE,” is the owner of the land “Lepapa”; that the defendant entered upon the land “Lepapa: through and with the consent of the plaintiff “Ulufale,” the said defendant being a member of the Ulufale family (not the name “Aivao” being a branch of the Ulufale family, but the defendant personally being a member of the Ulufale family); and that having gone upon the land “Lepapa” with the consent of the plaintiff Ulufale, and having made improvements thereon, the defendant is entitled to the use of said land. Plaintiff pay cost of action $10.00.
Consented to by,
/s/ Ulufale, Plaintiff
/s/ Aivao, Defendant
Interpreter,
/s/ G. Peters, Government Interpreter